           Case 7:20-cr-00445-KMK Document 22 Filed 11/25/20 Page 1 of 1



                         MEMO ENDQR                               U.S. Department of Justice

                                                            SEQ.nited States Attorney
                                                                  Southern District ofNew York

                                                                  United States Courthouse
                                                                  300 Quarropas Street
                                                                  White Plains, New York 10601


                                                                  November 25, 2020

BY EMAIL
Honorable Kenneth M. Karas
United States District Judge
United States District Court
300 Quarropas Street
White Plains, New York 10601

                 Re:       United States v. Stewart Barnwell, et al., 20 Cr. 445 (KMK)

Dear Judge Karas:

       The status conference in the above-referenced case, previously scheduled for December 2,
2020, has been adjourned to December 8, 2020, due to scheduling protocols in place to permit
telephonic proceedings during the COVID-19 pandemic.

         In view of the adjournment, the Government respectfully requests that the Court exclude time
from December 2, 2020, through December 8, 2020, under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A). The Government respectfully submits that an exclusion oftime would serve the ends
of justice and outweigh the best interests of the public and the defendants in a speedy trial, because it
would permit the defendants and defense counsel to continue reviewing the discovery, and consider
any motions thereon, and will allow the parties to discuss the possible disposition of the case without
the need for trial.

        Defense counsel consent to the proposed exclusion of time.

For the reasons stated herein, time is excluded until
12/8/20, because the interests of justice from this               Respectfully submitted,
exclusion outweigh Defendant's and the public's interest
in a speedy trial. See 18 U.S.C. Section 3161 (h)(7)(A) .
                                                                  AUDREY STRAUSS
So Ordered.                                                       Acting United States Attorney

~~
11/25/20
                                                            By:   ~1&JA/'--
                                                                    "sey  Keenan / Derek Wikstrom
                                                                  Assistant United States Attorneys
                                                                  (914) 993-1907 / 1946

Cc:     Stephen Lewis, Esq. (by email)
        James Neuman, Esq. (by email)
        Kerry Lawrence, Esq. (by email)
